 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Stanford Employees, Local 680, ServiceEmployees International Union, AFL-CIO andThe Leland Stanford Junior University. Case 20-CB-3885September 23, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 1, 1977, Administrative Law Judge JerroldH. Shapiro issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We agree with the Administrative Law Judge'sfindings, for the reasons stated by him, that Respon-dent's notification to new employees that they wererequired to become full members of Respondent as acondition of their employment constitutes a violationof Section 8(b)(1)(A). We further agree with theAdministrative Law Judge's finding that employeesCabading and Haff effectively resigned from mem-bership in Respondent, despite Respondent's refusalto accept their resignations. We disagree, however,with the Administrative Law Judge's finding thatRespondent's refusal to accept the resignations ofthese employees on the ground that full membershipwas a condition of employment was lawful under theAct. To the contrary, we find that Respondent'srefusal to allow resignations is analogous to itsinsistence on full membership because it is premisedon the same ground and constitutes a violation ofSection 8(b)(1)(A).Employees Cabading and Haff wrote letters toRespondent stating that they wished to resign frommembership in Respondent. A rule in Respondent'sbylaws allowed resignation from membership withinat least 90 days from the submission of a resignationrequest. Respondent, however, disregarded its bylawsAt all times material, Respondent made known to employees itsposition that "membership" included the signing of a membershipapplication card and the taking of an oath of membership, in addition to thepayment of fees and dues. Thus Respondent made clear that it consideredthe contractual union-security provisions to require full membership rather232 NLRB No. 49and sent identical letters to Cabading and Haffstating: "Your request for resignation is inappropri-ate because under the collective bargaining agree-ment you are required to maintain your membershipin the union as a condition of employment. (Article I.D. 1. a and c) [referring to the contractual union-security provisions]."'The clear implication of Respondent's letters toCabading and Haff was that their employmentdepended on full membership in Respondent andthat if they resigned Respondent would cause themto lose their jobs. The implied threat of job loss ifemployees withdraw from full membership in Re-spondent constitutes as great a restraint on employ-ees' exercise of statutory rights as the implied threatof job loss if employees do not become full membersof Respondent. In either case the threat of adversejob action is implicit in the statement that fullmembership is a condition of employment. And, inboth cases, Respondent's implied threat tends toprevent employees from exercising the right guaran-teed them by Section 7 of the Act to refrain fromunion activities,2except as provided in Section8(a)(3).Accordingly, we find that Respondent's refusal toaccept the resignations of employees Cabading andHaff on the grounds that full membership is acondition of their employment restrained andcoerced them in the exercise of rights guaranteedthem by Section 7 of the Act, in violation of Section8(b)(1)(A) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, United Stanford Employees, Local 680, ServiceEmployees International Union, AFL-CIO, PaloAlto, California, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as paragraph 1(c) andreletter the subsequent paragraph accordingly:"(c) Enforcing the union-security provisions of thecollective-bargaining agreement with The LelandStanford Junior University by refusing to accept theresignations of employees, on the grounds that fullmembership in the Union is a condition of employ-ment."than "financial core membership" as defined by the Supreme Court inN L.R.B. v. General Motors Corporation, 373 U.S. 734 (1963).2 We refer to those activities required by full union membership, and notto the payment of fees and dues involved in "financial core membership."See General Motors Corp., supra.326 UNITED STANFORD EMPLOYEES, LOCAL 6802. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enforce the union-securityprovisions of our collective-bargaining agreementwith The Leland Stanford Junior University bynotifying employees of this Employer that theyare required to sign our membership applicationor take our oath of membership or that they arerequired to perform any obligation of unionmembership other than the tender of the periodicdues and initiation fees uniformly required as acondition of acquiring or retaining membership inour Union.WE WILL NOT enforce the union-securityprovisions of our collective-bargaining agreementwith The Leland Stanford Junior University byinstituting and maintaining a lawsuit againstemployees of this Employer for an object ofcompelling them to sign our articles of member-ship or to compel them to perform any obligationof union membership other than the tender of theperiodic dues and initiation fees uniformly re-quired as a condition of acquiring and retainingmembership in our Union.WE WILL NOT enforce the union-securityprovisions of our collective-bargaining agreementwith The Leland Stanford Junior University byrefusing to accept the resignations of employeeson the grounds that full membership in our Unionis a condition of employment.WE WILL NOT in any like or related mannerrestrain or coerce employees of The LelandStanford Junior University in the exercise of theirrights guaranteed by Section 7 of the Act.UNITED STANFORDEMPLOYEES, LOCAI. 680,SERVICE EMPLOYEESINTERNATIONAL UNION,AFL-CIODECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held on April 12, 1977, is based upon aSec. 7 of the Act provides: "Employees shall have the right to self-organization, to bargain collectively through representatives of their ownchoosing ... and shall also have the nght to refrain from any or all suchcharge filed on April 22, 1976, as amended on January 24,1977, by The Leland Stanford Junior University, hereincalled the Employer, against United Stanford Employees,Local 680, Service Employees International Union, AFL-CIO, herein called Respondent, and a complaint issued onFebruary 9, 1977, by the General Counsel of the NationalLabor Relations Board, herein called the Board, allegingthat Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(IXA) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent's answer denies the commission of the unfairlabor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER INVOLVEDThe Employer, The Leland Stanford Junior University, isa private nonprofit institution of higher learning located inthe State of California which annually receives grossrevenues, excluding contributions not available for operat-ing expenses, in excess of $1 million and annuallypurchases in excess of $50,000 of goods and servicesdirectly from suppliers located in States other thanCalifornia. Respondent admits, and I find, that theEmployer is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent, United Stanford Employees, Local 680,Service Employees International Union, AFL-CIO, ad-mits, and I find, that it is a labor organization within themeaning of Section 2(5) of the Act.IIn. THE UNFAIR LABOR PRACTICESA. The Questions for DecisionSection 8(b)(1)(A) of the Act in part reads: "It shall bean unfair labor practice for a labor organization ...torestrain or coerce ...employees in the exercise of therights guaranteed in Section 7: Provided, that thisparagraph shall not impair the right of a labor organizationto prescribe its own rules with respect to the acquisition orretention of membership therein ...." The complaintalleges Respondent violated Section 8(b)(IXA) as follows:(a) Distributed notices to newly hired employees "de-manding or requiring them to join and become fullmembers of Respondent";(b) "[M]aintained a grievance against [the Employer]seeking to require employee Charles Hall to become a fullmember of Respondent";(c) "[I ]nstituted and maintained a court suit againstemployees Charles Hall, Lupe Del Real, and Ed Bartal,seeking to compel said employees to become full membersof Respondent"; andactivities except to the extent that such nght may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized by Section 8(a(3)."327 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) "[R]efused to permit employees Jimmy Cabadingand Richard E. Haff to resign from full membership inRespondent."B. The SellingRespondent is the exclusive collective-bargaining repre-sentative for a complement of the Employer's employeesemployed in an appropriate unit. Its initial collective-bargaining agreement with the Employer was executedJune 24, 1974, and was effective from that date untilAugust 31, 1976. The union-security provisions which areincluded in article I, section D of the 1974-76 agreementread as follows:D. Union Security1. Union Membership, Dues, and Feesa. Union MembersEach worker who is a member of the Union ingood standing on the date of the signing of thisagreement and each worker who thereafterbecomes a member shall as a condition ofcontinued employment maintain their member-ship in the Union in good standing.b. Non-union MembersEach worker hired prior to the date of the signingof this Agreement who is not a member of theUnion in good standing on the date of signing ofthis Agreement shall within thirty-one (31) calen-dar days after the signing of this Agreement as acondition of employment either acquire andmaintain membership in the Union in goodstanding or tender to the Union a service feeequal to the periodic dues uniformly required as acondition of membership in the Union.c. New Hires(I) Union MembershipEach worker hired on or after the date ofsigning of this Agreement shall, as a condition ofemployment, on or before the completion of thetrial period acquire and maintain membership inthe Union in good standing.(2) AgreementBoth the University and the Union shallundertake to advise workers hired subsequent tothe date of signing of this Agreement of theirobligations under this Article. For this purposethe University shall supply newly hired workerswithin the first week of work an informationalpacket which the Union shall provide for distribu-tion.d. Dues and Fees(1) DeductionAny worker required to pay periodic member-ship dues or equivalent service fees to the Unionas a condition of employment under this Article,will be deemed to have satisfied their obligationsfor any period (after dues or fees deductionbegins) in which they have had a payroll deduc-tion authorization on file with the University.(2) Non-paymentUpon receipt of written notice from the Unionof the failure of any worker to comply withSection D. 1. a, b, or c, above, as applicable, theUniversity within ten (10) working days shallseparate the worker from employment for justcause.(3) Other GroundsNo worker shall be separated for non-mem-bership in the Union if the University hasreasonable grounds for believing that the Union'srequest is for reasons other than the failure of theworker to remain in good standing, which meansonly the obligation to tender periodic duesuniformly required as a condition of membershipin the Union.On October 27, 1976, the parties entered into a successoragreement which contains union-security provisions identi-cal to the ones set forth above. But the parties, as a part ofthe new agreement, entered into a letter of understandingwhich in substance states that the contractual requirementthat employees shall acquire and maintain membership ingood standing as a condition of employment "means onlythe obligation to tender periodic dues uniformly requiredas a condition of membership in the Union." Also it wasagreed that the "informational packet" which Respondentgives to the Employer for distribution to new employeeswould include a letter informing the employees that thecontractual requirement that they become and remainmembers of Respondent as a condition of employmentdoes not mean they must join Respondent but only meansthey must pay Respondent monthly membership dues.C. Respondent Notifies New Employees They AreRequired To Become Members of RespondentThe facts pertinent to the allegation that, in violation ofSection 8(bXl)(A) of the Act, "Respondent has causednotices to be disseminated to newly hired employeesdemanding or requiring them to join and become fullmembers of Respondent" are undisputed and brieflysummarized.Throughout the term of the 1974-76 collective-bargain-ing agreement employees who were new to the contractualbargaining unit, soon after they began work, were notifiedby Respondent that, after they completed their trial period(normally 90 days), pursuant to the contractual union-security provisions, they were required to join Respondentand were told that this meant filling out a membership328 UNITED STANFORD EMPLOYEES, LOCAL 680application card and taking an oath of membership. (G.C.Exh. 12)Section 8(b)(IXA) of the Act broadly interdicts anyunion conduct threatening job security of employeesbecause of the employees' refusal or failure to abide byunion membership conditions. E.g., Marlin RockwellCorporation, 114 NLRB 553, 555-556 (1955). Respondent'snotification to newly hired employees that they wererequired to fill out a membership application and takeRespondent's oath of membership constituted an impliedthreat of reprisal calculated to interfere with the employees'statutory right to refrain from any and all union activities.2This conduct was not legitimatized by the valid union-security provisions in the 1974-76 collective-bargainingagreement between Respondent and the Employer. Inconstruing the union-security proviso (proviso (B) to Sec.8(a)(3) of the Act) the Supreme Court has held that "it ispermissible to condition employment upon membership,but membership, insofar as it has significance to employ-ment rights, may in turn be conditioned only uponpayment of fees and dues. 'Membership' as a condition ofemployment is whittled down to its financial core." GeneralMotors Corporation v. N. LR.B., 373 U.S. 734, 742 (1963).Also see N.L.R.B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175,197, fn. 3 (1967), and Amalgamated Association of Street,Electric Railway & Motor Coach Employees of America v.Lockridge, 403 U.S. 274, 284 (1971). Likewise, it is alsoclear that where an employee pays the required dues andfees, but fails to obey some union-imposed obligation, suchas taking a membership oath or signing a membershipapplication, an employer who discharges or a union thatattempts to cause or causes the employee's discharge forthat reason, respectively violates Section 8(aX3) and 8(b)(2)of the Act. Union Starch & Refining Company, 87 NLRB779 (1949), enfd. 186 F.2d 1008 (C.A. 7, 1951); Local No.749, International Brotherhood of Boilermakers v. N.L.R.B.,466 F.2d 343 (C.A.D.C., 1972); N.LR.B. v. Hershey FoodsCorporation, [Sequoia Employers Council], 513 F.2d 1083(C.A. 9, 1975). Nevertheless, despite this clearly delineatedstatutory scheme permitting unions, in the administrationof contractual union-security provisions, to only imposefinancial core obligations upon employees, Respondenttold employees they were required to become members ofRespondent and told them that membership meant fillingout a membership application card and taking a member-ship oath.3I find that by engaging in this conductRespondent reasonably tended to restrain and coerceemployees in their statutory right to refrain from abidingby union membership conditions. Accordingly, by engag-2 Respondent did not tell the employees in haec verba that theserequirements were a condition of employment but. nonetheless, I am of theopinion that the statement reasonably tended to restrain or coerce theemployees within the meaning of Sec. 8(bX I KA) of the Act. Cf. InternationalUnion of Electrical. Radio and Machine fWorkers, Local 601, AFL-CIO( Westinghouse Electric Corporation), 180 NLRB 1062 (1970).: The record does not support Respondent's contention that in informingnew employees about their union shop obligations it simply used thelanguage of the statute. As found, supra. Respondent, in speaking to theemployees about their union shop obligations, defined "membership" interms of the employees filling out a membership application and taking anoath of obligation.Respondent argues that the claim that a union shop employee has no"membership" responsibility other than the payment of dues and aning in this conduct Respondent violated Section 8(b)(l)(A)of the Act.4D. The Hall GrievanceThe complaint alleges that Respondent violated Section8(b)(1)(A) of the Act in that it has "maintained a grievanceagainst [the Employer] seeking to require employeeCharles Hall to become a full member of Respondent."The facts which are undisputed are set forth herein.In June 1974, when the 1974-76 collective-bargainingcontract was executed, Charles Hall was employed by theEmployer outside of the contractual bargaining unit. OnSeptember 1, 1974, Hall was reclassified by the Employerand transferred to a job within the contractual bargainingunit. When this occurred the Employer advised him that hewas obligated to pay Respondent the regular periodic duesuniformly required as a condition of membership. TheEmployer did not advise him that he was a "new hire"within the meaning of the contractual union-securityprovisions, nor did it advise him that he was required tobecome and remain a member of Respondent. Likewise,the Employer did not give Hall a copy of the form letterwhich it regularly supplied to employees, new to thebargaining unit, which informed them of their obligation tojoin Respondent under the contractual union-securityprovisions. Following his transfer into the bargaining unit,Hall executed a dues checkoff authorization but did notpay an initiation fee or join Respondent.On February 27, 1975, Respondent's president, pursuantto the contractual grievance-arbitration procedure, filed a"charge," herein called a grievance, against the Employeralleging that Hall "has not complied with Articlel.D.lc.(l)"5of the collective-bargaining agreement. Theaction required to settle the grievance was stated as "in orout." The parties were not able to resolve the grievance, so,pursuant to the contractual grievance-arbitration proce-dure, they submitted the matter to an arbitrator, DavidKarasick, for final binding arbitration.The Employer argued before the arbitrator that thegrievance was not arbitrable since Respondent was notcontending the Employer had acted in violation of thecontract but was merely seeking an advisory opinionconcerning the meaning of the contract. Respondentagreed that it was seeking an opinion as to the meaning ofthe union-security provisions of the contract but argued tothe arbitrator that its grievance was arbitrable because theEmployer, in classifying Hall as falling within the agencyshop rather than the union-shop proviso of the contract,had injured Respondent in at least three respects: (I) Theinitiation fee "is very questionable." In support of this contentionRespondent refers to the fact that the employees involved in Union Starch,supra, were willing to join the union and that the Supreme Court in GeneralMotors, supra, indicated that "the employee may have to become a 'member'under a union shop contract, in the sense that the Union may be able toplace him on its rolls" (373 U.S. at 743-744). These contentions. however,have been rejected previously. Hershey Foods Corporation, 207 NLRB 897,901 902 (1973), enfd. 513 F.2d 1083. 1086-87 (C.A 9, 1975).5 This provision which is included in the contractual union-securityprovisions, as set forth, supra, provides that "each worker hired on or afterthe date of the signing of this agreement shall, as a condition ofemployment, on or before the completion of the trial period acquire andmaintain membership in [Respondent ] in good standing."329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer failed to advise Hall, as it did all new hires, thatit was necessary for him to join Respondent as required byarticle l.,D.,l.,c. (2) The Employer took the position that,as an agency-shop employee, Hall has no obligation tobecome a member of Respondent. (3) The Employerdeprived Respondent of the basis for a civil suit againstHall for failing to pay his initiation fee and become amember of Respondent on the theory that if Hall had beenproperly classified by the Employer as subject to the termsof the union-shop proviso, the Employer's offer to him of aposition within the contractual bargaining unit would havebeen made on condition that he join Respondent and, byaccepting such an offer, Hall would have become a party toan agreement with the Employer of which Respondent wasa beneficiary and, as such, could enforce its legal right in acivil suit against Hall. In this last respect Respondent,citing the Union Starch6line of cases, acknowledged to thearbitrator that it could only move against Hall outside theconfines of the collective-bargaining agreement, that itcould not legally ask the Employer to terminate Hall fornot joining the Respondent and was not seeking Hall'stermination, but was grieving "first of all, because the[Employer's] conduct has deprived us of a civil suit fordamages and possible specific performance; and, second,because the [Employer] failed to advise Hall of hisobligation to become and remain a member."On December 26, 1975, the arbitrator issued his OPINIONAND AWARD concluding that the matter raised by thegrievance was arbitrable and, with respect to the questionraised by the grievance, concluded that "with respect to theduties and obligations created by the Union SecurityClause (Article I.D.I.), Charles Hall is in the Union Shopcategory (Article I.D.l.c.) rather than the Agency Shopcategory (Article l.D.l.b.)." In concluding that the griev-ance was meritorious the arbitrator acknowledged thatRespondent was not privileged to take any action againstHall within the confines of the contractual union-securityprovisions and observed that, "what relief beyond theconfines of the contract the Union may be entitled to seekeither by way of civil suit against Hall for damages orspecific performance is a matter for the courts to determineat such time as theirjurisdiction may be invoked."I do not agree that by maintaining the grievance involvedherein Respondent violated Section 8(b)(l)(A) of theAct.7Recently in California Dump Truck," the Board heldthat a respondent union's resort to the contractualgrievance-arbitration procedure to enforce an unlawfulcontract clause did not constitute a violation of the Actbecause, as the Board, citing Television Wisconsin, Inc.,9P Union Starch & Refining Company. 87 NLRB 779 (1949).7 I reject Respondent's contention that the instant situation is a properone for the Board. under the doctnne enunciated in Spielberg ManufacturingCornpanr'. 112 NLRB 1080 (1955), to withhold its jurisdiction and defer tothe arbitrator's decision. Here, the question for decision in the unfair laborpractice proceeding whether the processing of the Hall grievance violatedthe Act was neither presented nor considered in the arbitrationproceeding See Raytheon Compan), 140 NLRB 883, 884-886 (1963). DCInternationl. Inc. 162 NL RB 1383, 1384-85 (1967): Fleer DistributingService. Inc., 200 NL.RB 196 (1972).IleaWs, High.uar. Building and Construction Teamsters Committee forNorthern (California IB'CW&HA (California Dump Truck Owners Associa-tion), 227 NLRB 269, 274 (1976).11 224 Nl RB 722. fn. 2 (1976).explained, "[i]t does not appear from the record that thegrievances were filed for the purpose of accomplishing anunlawful object." Here, the whole record establishes thatthe disputed grievance was not processed for the object ofcompelling Hall to join Respondent or the Employer toterminate him for refusing to do so but it was processed tosecure a determination from an arbitrator, in the nature ofan advisory opinion, as to whether Hall, and others in hissituation, were covered by the union-shop rather than theagency-shop proviso of the contractual union-securityagreement. In processing the grievance against the Em-ployer, Respondent did not seek to have the Employerengage in any conduct which was calculated to restrain orcoerce Hall in the exercise of his rights guaranteed by theAct. Under the circumstances, I shall recommend thedismissal of the portion of the complaint alleging thatRespondent's grievance against the Employer, involvingemployee Hall, violated Section 8(b)(1)(A) of the Act.t0E. The LawsuitThe complaint alleges that from April 14, 1976, untilapproximately May 20, 1976, in violation of Section8(b)(l)(A) of the Act, "Respondent instituted and main-tained a court suit against employees Charles Hall, LupeDel Real, and Ed Bartal, seeking to compel said employeesto become full members of Respondent." The undisputedfacts are set out herein.In June 1974, when the 1974-76 collective-bargainingcontract was executed, employees Bartal and Del Real, aswell as Hall, were employed by the Employer outside of thecontractual bargaining unit. On or about September 1,1974, all three were reclassified and transferred to jobswithin the bargaining unit. They executed dues checkoffauthorizations with the Employer and, pursuant to theseauthorizations, the Employer deducted from their wagesand paid to Respondent a sum equal to their membershipdues, but none of these employs s have paid an initiationfee or joined Respondent.On December 26, 1975, Arbitrator Karasick issued hisOPINION AND AWARD in the case involving Respondent'sgrievance against the Employer involving Hall, discussed,supra, wherein he concluded that employees such as Hall,Del Real, and Bartal, who were employed prior to theexecution of the collective-bargaining agreement but weresubsequently transferred into the contractual bargainingunit, were covered by the union-shop provisions of thecontract rather than the agency-shop provisions.o1 I reject General Counsel's contention that the processing by Respon-dent of the grievance violated 8(bXlXA) because it was Respondent'ssubjective intent to use a favorable arbitrator's decision as a means to bringa lawsuit against Hall for an unlawful object. California Dump Truck, supra,which held that the processing of a grievance is not unlawful unless therecord reveals it was filed for "the purpose of accomplishing an unlawfulobject," cited as support for this proposition, Television Wisconsin, supra,wherein the Board, in concluding that a respondent union violated8(b)(1)(A) by filing a lawsuit, stated: "We agree with the AdministrativeLaw Judge's finding that the Union's action in filing a suit to enforce anunlawful union-security clause violated Sec. 8(bXI)(A) of the Act -notbecause of the Union's subjective intent but because of the unlawful objectivesought by the Union," 224 NLRB 722, fn. 2 (emphasis supplied).330 UNITED STANFORD EMPLOYEES, LOCAL 680On or about March 4, 1976, Bartal and Del Real receivedthe following identical letters from Respondent's member-ship secretary:...in November 1975, 1 informed you that as a newmember of the bargaining unit you are required to jointhe Union.Since then, an arbitrator has upheld the Union'sposition in this matter.Your initiation fee is now $50, since you have passedthe 60 day period since notification.I am enclosing a membership application card foryour convenience. Please complete and return with the$50 initiation fee ....The employees apparently ignored these letters.On April 14, 1976, Respondent filed a COMPLAINT FORBREACH OF CONTRACT, AND SPECIFIC PERFORMANCE in theSuperior Court of the State of California, County of SantaClara, against Hall, Del Real, and Bartal. The complaint,in substance, alleged as follows: In or about January 1976the Employer entered into separate oral employmentcontracts with the defendant employees wherein theEmployer offered to employ them within the bargainingunit covered by the 1974-76 collective-bargaining agree-ment upon the condition that they promise to pay aninitiation fee to Respondent and to join and maintainproper membership in Respondent; the aforesaid employ-ment contracts were entered into between the defendantsand the Employer for the benefit of Respondent; theEmployer performed its part of the bargain but eachdefendant breached his part of the bargain by notperforming his promise to pay the Respondent's initiationfee and to join and maintain membership in Respondent.In order to remedy the alleged breach of contract,Respondent sought from the court an order which, amongother things, directed the employees "to sign the articles ofmembership in [Respondent] and do all other actsnecessary to join and maintain proper membership in[Respondent ]." I1On April 26, 1976, the Employer filed its charge in theinstant case alleging in substance that Respondent violatedSection 8(b))X(A) of the Act by bringing the aforesaidlawsuit against the three named employees to compel themto become members of Respondent.On April 29, 1976, Respondent wrote Hall, Del Real, andBartal that "to prevent any prejudice to your rights arisingout of the situation in which you filed an unfair laborpractice charge with the [Board] we are extending yourtime to answer the complaint filed against you on April 14,1976, [until]. ..June i, 1976, (for Del Real), June 2, 1976,(for Bartal), and June 6, 1976, (for Hall)."On May 18, 1976, Respondent in connection with thelawsuit filed a REQUEST FOR DISMISSAL without prejudice torefiling its complaint, which request was granted by thecourt on May 24, 1976.The complaint in this case issued on February 9, 1977.:l Also Respondent sought payment of its initiation fee as well as $50compensatory damages from each employee with interest plus court costs.On April 8, 1977, 4 days before the commencement ofthe hearing in this matter, Respondent, in connection withthe lawsuit, filed a REQUEST FOR DISMISSAL, with prejudice,of that part of the complaint which requested specificperformance -that Hall, Del Real, and Bartal becomemembers of Respondent -which request was granted bythe court the same day.The question for decision is whether Respondent'slawsuit against the employees amounts to impermissiblerestraint and coercion within the meaning of Section8(b)(IX)(A) of the Act. Clearly, the filing of this lawsuitreasonably tended to coerce and restrain the employees.Faced with the imposition of the costly burden ofdefending against the lawsuit, employees may well feelcompelled to forego their guaranteed right under thestatute not to become full members of Respondent, ratherthan risk involvement in a lawsuit whose outcome theycannot predict. And, if they choose to litigate, they wouldbe forced to bear the expenses of hiring an attorney whoseservices would not otherwise be required. However, theBoard has long held that, despite the impermissiblecoercive effect upon employees' statutory rights caused bya lawsuit, as a matter of policy, the "Board shouldaccommodate its enforcement of the Act to the right of allpersons to litigate their claims in court, rather thancondemn the exercise of such right as an unfair laborpractice." Clyde Taylor, d/b/a Clyde Taylor Cornpany, 127NLRB 103, 109 (1960). But, in those cases involvingSection 8(bX 1) of the Act where the evidence reveals that arespondent union has filed a lawsuit in pursuit of anunlawful object, the Board deviates from its general policyof accommodation and finds that the filing of the lawsuitviolates the Act. Booster Lodge No. 405, IAM, AFL-CIO(The Boeing Company), 185 NLRB 380 (1970); WisconsinRiver Valley District Council of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO (SkippyEnterprises, Inc.), 218 NLRB 1063 (1975); TelevisionWisconsin, Inc., 224 NLRB 722 (1976); InternationalOrganization of Masters, Mates and Pilots, AFL-CIO (CoveTankers Corporation), 224 NLRB 1626 (1976). This is whatoccurred in the instant case. Respondent's lawsuit was filedto accomplish the object of compelling employees Hall,Del Real and Bartal "to sign the articles of membership in[Respondent], and do all other acts necessary to join andmaintain proper membership in [Respondent]." This wasan unlawful objective inasmuch as the Act permits unionsto impose only financial core obligations on employees inthe administration of contractual union-security provi-sions. General Motors Corporation, v. N.LRIB., 373 U.S.734 (1963); Union Starch & Refining Company, 87 NLRB779 (1949), enfd. 186 F.2d 1008 (C.A. 7, 1951); N.LR.B. v.Hershey Foods Corporation, 513 F.2d 1083 (C.A. 9, 1975).Based on the foregoing, I find that Respondent's action infiling a lawsuit for the unlawful object of compellingemployees Hall, Bartal, and Del Real "to sign the articlesof membership and do all other acts necessary to join andmaintain proper membership in [Respondent]" constitutesa violation of Section 8(bX l)(A) of the Act.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The Refusal To Allow Employees To ResignTheir Membership in RespondentThe complaint alleges that in violation of Section8(b)(l)(A) Respondent on or about August 20, 1976,"refused to permit employees Jimmy Cabading andRichard Haff to resign from full membership in Respon-dent." The facts which are undisputed are briefly stated.During the time material herein Cabading and Haff weremembers of Respondent employed by the Employer inpositions covered by the 1974-76 collective-bargainingagreement. Cabading, on July 12, 1976, and Haff, onAugust 10, 1976, wrote Respondent stating that theywished to resign their membership. On August 20, 1976, themembership secretary of Respondent wrote identical lettersto Cabading and Haff acknowledging receipt of theirletters of resignation and rejected their resignation requestsfor the following reason: "Your request for resignation isinappropriate, because under the collective bargainingagreement you are required to maintain your membershipin the Union as a condition of employment (Article I.D. .aand c) [referring to the contractual union shop provi-sions]." Also the letters informed the employees that, ifRespondent had not met their needs and they had specificgripes against Respondent, perhaps they could be resolvedand informed them that Respondent's representativeswould like to talk to them about the reasons which causedthem to submit their resignation requests.I am persuaded that, for the purposes of the NationalLabor Relations Act, employees Cabading and Haffeffectively resigned from Respondent by transmitting theirunequivocal resignation requests to the Respondent. "It isnow well established that where 'there is no evidence thatthe employees ... either knew of or had consented to anylimitation on their right to resign' union members are freeto resign at will ...."12 Here, Respondent notifiedCabading and Haff that the contractual union-securityprovisions precluded Respondent from accepting theirresignation requests. The record fails to establish that theemployees here either knew of or consented to thislimitation on their right to resign. Under the circumstancesthe employees were free to resign at will.13In any event,assuming arguendo the employees either knew of or hadconsented to this limitation on their right to resign, I wouldstill conclude that they were privileged to resign at willwhere, as here, any justification for the limitation imposedon the employees' right to resign is far outweighed by theextent to which said limitation conflicts with the policies ofthe Act. See generally Scofield v. N.L.R.B., 394 U.S. 423,431 (1969). Respondent's use of the contractual union-shopproviso to restrict the right of employees to resign from fullunion membership frustrates the statutory policy ofwhittling "membership," as that term is used in contractualunion-security provisions, down to its financial core.General Motors Corp. v. N.L.R.B., supra. Respondent has12 Local 1384, UAW (Ex-Cell-O Corporation), 227 NLRB 1045, 1048(1977),citing Booster Lodge No. 405, Intl. Assn. of Machinists and AerospaceWorkers v. N.LR.B.. 412 U.S. 84, 87-88 (1973), and N.LR.B. v. GraniteState Joint Board Textile Workers Union of America, Local 1029, AFL-CIO[International Paper Box Machine Co.], 409 U.S. 213, 217-218(1972).':' Respondent's bylaws establish a procedure for the processing ofresignation applications and provides that a member shall have the right toadvanced no reason whatsoever for its necessity ofimposing a rule wherein employees who are meeting theirfinancial obligation imposed by the contractual union-shopproviso are precluded, for the duration of the contractualunion-shop proviso, from resigning their full "member-ship" in Respondent. Indeed, it is highly doubtful whetherthis rule, which was the reason Respondent gave toCabading and Haff for rejecting their resignation requests,is a bona fide rule of Respondent inasmuch as it conflictswith the provision in Respondent's bylaws which in effectstates that members have the right to resign within at least90 days from the date they submit a resignation request. Ifind, accordingly, that, whether or not the employees knewof or had consented to Respondent's limitation of theirright to resign, the provisions of the contractual union-security proviso did not constitute a bar to the employees'resignations involved herein; thus, the employees effective-ly resigned their membership. Cf. Marlin Rockwell Corpora-tion, 114 NLRB 553, 558-560 (1955).I conclude, however, even though employees Cabadingand Haff effectively resigned their membership, thatRespondent did not violate Section 8(b)(1)(A) of the Actby refusing to permit them to resign their membership. Irealize that when union members effectively resign from,and thereby terminate, their contract of membership with aunion, they reacquire the full measure of their Section 7right to refrain from concerted activities. In this circum-stance, for a union to discipline the former membersbecause they fail to support the union after their resigna-tion, restrains or coerces the employees in the exercise ofthat Section 7 right, without serving any legitimate unioninterest, hence, it is violative of Section 8(b)(1)(A) of theAct. E.g., N.L.R.B. v. Granite State Joint Board, supra(nonmember fined for strike breaking); District Lodge No.99 and Lodge No. 2139, IAM (General Electric Company),194 NLRB 938, (1972) (nonmember fined and suspendedfrom union activities for 5 years for crossing a picket line).The instant case, however, involves no act of discipline orthreat of discipline. Respondent has neither disciplined northreatened to do so if Cabading or Haff fail to supportRespondent, and the complaint does not charge Respon-dent with this type of conduct. Rather, the complaintalleges that Respondent's refusal to accept Cabading's andHaffs resignation impermissibly restrained and coercedthem from exercising their statutory right to refrain fromengaging in union activity. The General Counsel arguesthat there is an implicit threat of future action inherent inRespondent's refusal to accept the resignations of Cabad-ing and Haff which, like a fine or suspension frommembership, is coercive. In other words, the employeesmay well feel that since Respondent has refused toacknowledge the validity of their resignations it mayattempt to discipline them for exercising their Section 7right to refrain from engaging in union activities. This issheer speculation. I find that the conduct of Respondent inresign when his or her resignation application has been fully processed or 90days after the submission by the member of said application, whicheveroccurs first. The legality of this rule is not an issue in this proceedinginasmuch as Respondent did not rely on it in denying the employees'resignation requests. In any event, the record fails to establish that theemployees here either knew of or had consented to this limitation on theirright to resign.332 UNITED STANFORD EMPLOYEES, LOCAL 680notifying Cabading and Haff that their requests forresignation were rejected does not, by itself, constituterestraint or coercion under Section 8(b)()(A) of the Act.'4Accordingly, I shall recommend that this portion of thecomplaint be dismissed.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.In recommending an order remedying the unfair laborpractices found herein, I have considered Respondent'scontention that the practices have been in part remediedand in whole rendered meaningless by subsequent conduct,thus, no remedy is warranted. Specifically, the unlawfullawsuit was dismissed with prejudice by the court, at therequest of Respondent, and in their successor collective-bargaining agreement Respondent and the Employer haveagreed that the term "membership" as used in the union-shop proviso means only the obligation of the employees totender periodic dues, thus making it highly unlikely that inthe administration of the union-shop proviso Respondentwill ever again be inclined to notify employees they arerequired to become in effect "full members" of Respon-dent. On the other hand, the unfair labor practices foundherein cannot be fairly characterized as minimal orinsubstantial or isolated or mere technical violations of thestatute. Respondent, for a period of several months,violated Section 8(b)(1)(A) by telling employees they wererequired to do more than pay union dues and that,pursuant to the contractual union-shop provision, theywere required to in effect become and remain "fullmembers" of Respondent and, in the case of thoseemployees who refused to comply with this requirement,Respondent filed a lawsuit, in violation of Section8(b)(l)(A), to compel them to become "full members" ofRespondent. Considering the substantial nature of theunfair labor practices and the fact that the currentcollective-bargaining agreement still contains a union-shopprovision worded in the identical language as the one ineffect during the time material herein, I am persuaded, onbalance, that the remedial policies of the Act are besteffectuated by a cease-and-desist order which imposesupon Respondent a continuing obligation to observe therequirements of the Act and not to engage again in the typeof unlawful conduct resorted to herein.CONCLUSIONS OF LAW1. The Employer, The Leland Stanford Junior Univer-sity, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.14 I am not called upon to decide whether a union's refusal to accept anemployee's valid resignation constitutes impermissible restraint or coercionif, at the same time, the union illegally disciplines the employee for engagingin postresignation conduct.1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions and recommended Order herein shall, as provided in Sec.2. The Respondent, United Stanford Employees, Local680, Service Employees International Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3. By notifying employees they are required to fill outRespondent's membership application card and to takeRespondent's oath of membership, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(b)(X)(A) of the Act.4. By instituting and maintaining a lawsuit againstemployees Charles Hall, Lupe Del Real, and Ed Bartal, forthe object of compelling them to sign Respondent's articlesof membership and do all other acts necessary to join andmaintain proper membership in Respondent, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(b)(I)(A) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 15The Respondent, United Stanford Employees, Local 680,Service Employees International Union, AFL-CIO. itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Enforcing the union-security provisions of itscollective-bargaining agreement with The Leland StanfordJunior University by notifying employees of this Employerthat they are required to sign its membership application ortake its oath of membership or that they are required toperform any obligation of union membership other thanthe tender of the periodic dues and initiation feesuniformly required as a condition of acquiring andretaining membership in its Union.(b) Enforcing the union-security provisions of its collec-tive-bargaining agreement with The Leland StanfordJunior University by instituting and maintaining a lawsuitagainst employees of this Employer for an object ofcompelling them to sign its articles of membership or tocompel them to perform any obligation of union member-ship other than the tender of the periodic dues andinitiation fees uniformly required as a condition ofacquiring and retaining membership in its Union.(c) In any like or related manner restraining or coercingemployees of The Leland Stanford Junior University in theexercise of their rights guaranteed by Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Post at Respondent's business offices and meetinghalls copies of the attached notice marked "Appendix." mi102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.56 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted bsOrder of the National Labor Relations Board" shall read "Posted Pursuant(Continuedl333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, to be furnished by the RegionalDirector for Region 20, shall, after being duly signed byRespondent's representative, be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Mail to the Regional Director for Region 20 signedcopies of the aforementioned notice for posting by theto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Employer, if it is willing, in places where notices toemployees are customarily posted. Copies of said notice, tobe furnished by the aforesaid Regional Director, shall, afterbeing signed by Respondent as indicated, be returnedforthwith to the Regional Director.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps it has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint be, andhereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.334